Little, J.
1. One of the defenses in the trial of a proceeding to foreclose a chattel mortgage, which had been consolidated with an action upon one of several promissory notes thereby secured, being that the plaintiff, after receiving as collateral security for the existing indebtedness due to it by the defendant the promissory notes of a partnership, had accepted in satisfaction and settlement thereof the notes of an individual member of that partnership, and there being evidence in support of this defense, it was error to refuse to give in charge to the jury a written request, duly presented by the defendant, to the effect that such conduct on the part of the plaintiff would in law discharge the defendant from further liability.
2. The charge, as it appears in the record, neither embraces an instruction to the effect above indicated; nor fully and fairly presented to the jury the various contentions of the parties, or the rules of law thereto applicable. A new hearing should be had.

Judgment reversed.


All the Justices concurring.